Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his position as a camera operator after he refused to comply with his supervisor’s instructions to increase his cleaning of the processing machine from three times to five times a week. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant’s refusal was insubordinate and constituted disqualifying misconduct (see, Matter of Sweat [Children’s Home of Poughkeepsie—Hudacs], 198 AD2d 695). Although claimant testified that he was unable to clean the machine as directed due to a medical condition, his claim was unsubstantiated by any supporting medical evidence (see, Matter of Krinsky [Sweeney], 238 AD2d 659).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.